Citation Nr: 1109289	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-47 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for frostbite of the right great toe.

3.  Entitlement to service connection for myopia.

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for insomnia and sleep apnea.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to a compensable evaluation for tension headaches, prior to March 9, 2009.

9.  Entitlement to an evaluation in excess of 30 percent for tension headaches, from March 9, 2009.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1999.

By rating decision dated December 1999, the Regional Office (RO) denied the Veteran's claims for service connection for bilateral hearing loss and frostbite of the right great toe.  He was informed of this determination and of his right to appeal by a letter dated later that month, but a timely appeal was not received.  He subsequently sought to reopen his claims for service connection for these disabilities.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO that concluded new and material evidence had not been received to reopen claims for service connection for bilateral hearing loss or frostbite of the right great toe, and that denied the Veteran's claim for service connection for the remaining issues on appeal.  In addition, the Board notes that the RO initially confirmed and continued the noncompensable evaluation that had been in effect for the Veteran's service-connected headaches.  However, based on the receipt of additional evidence, the RO, in a March 2010 rating action, assigned a 30 percent evaluation for headaches, effective March 9, 2010.

The issues of service connection for a lung disability, asthma and hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 1999, rating decision denied service connection for bilateral hearing loss and frostbite of the right great toe.  It was held that there was no clinical evidence of frostbite in service and no residuals subsequently shown.  There were complaints of hearing loss in service, but no evidence shown on post-service examination.  Notice was provided and there was no appeal.

2.  The evidence added to the claims file since the December 1999, determination is essentially cumulative of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

3.  The evidence added to the claims file since the December 1999, determination is essentially cumulative of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim of service connection for frostbite of the right great toe.

4.  Myopia is not a disease for which service connection can be granted, and no other chronic eye disability affecting visual acuity was shown in service, or at any time following the Veteran's separation from service.

5.  A disability manifested by insomnia, and sleep apnea were not present in service, and have not been documented following the Veteran's retirement from service.

6.  Prior to March 10, 2010, the Veteran's headaches were not shown by the evidence to be prostrating.

7.  The March 10, 2010, VA examination demonstrated the Veteran's headaches are prostrating, and he has headaches three times weekly.


CONCLUSIONS OF LAW

1.  The RO's decision of December 1999, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since the December 1999, rating decision is not new and material to reopen the appellant's claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The RO's decision of December 1999, which denied service connection for frostbite of the right great toe, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

4.  The evidence received since the December 1999, rating decision is not new and material to reopen the appellant's claim of service connection for frostbite of the right great toe.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  An acquired eye disability was not incurred in or aggravated by active service.  Refractive errors, including myopia are not diseases or injuries within the meaning of compensation benefits within the meaning of VA regulations.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  A disability manifested by insomnia and sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

7.  The criteria for a compensable evaluation for headaches prior to March 10, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

8.  With resolution of reasonable doubt in the appellant's favor, the criteria for a 50 percent evaluation for headaches from March 10, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In letters dated October 2007 and March 2009, issued prior to the relevant rating decisions on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran that new and material evidence was needed to reopen the claim for service connection for bilateral hearing loss and frostbite of the right great toe, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  A February 2009, letter contained the relevant notice pertaining to an increased rating claim, and also included the pertinent Diagnostic Code by which the Veteran's service-connected headaches are evaluated.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, VA medical records, the reports of Department of Veterans Affairs (VA) examinations, and the Veteran's testimony at a hearing before the undersigned Veterans Law Judge. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

Service connection for bilateral hearing loss and frostbite of the right great toe was originally denied by the RO in December 1999.  While it was indicated the Veteran had a hearing loss in service, a hearing loss had not been documented following service.  Similarly, residuals of frostbite of the right great toe had not been demonstrated after service.  

The evidence of record at the time of the December 1999, rating action included the service treatment records and the report of a VA examination conducted in October 1999, (while the Veteran was still in service).  Initially, the Board notes the Veteran's discharge certificate reflects he was a cannon crew member.  Thus, the Board presumes he was subjected to acoustic trauma in service.  

The service treatment records show the Veteran was afforded an audiogram in June 1988.  It was noted the Veteran's hearing profile was H2, and that he was routinely exposed to hazardous noise.  The audiogram revealed abnormal hearing in the left ear, and normal hearing in the right ear.  A March 1993 audiogram also showed abnormal hearing in the left ear.  Audiometric tests in October and November 1994, February 1997, and February 1999, revealed normal hearing in each ear.  The Board notes the Veteran related on a report of medical history in June 1999, that he had a hearing loss.  He reported the hearing loss began in 1987, and had become worse since then.  He asserted he had been treated for a hearing loss.  An audiometric test on the retirement examination in June 1999, demonstrated his hearing was within normal limits bilaterally.  

On VA audiometric examination in October 1999, the Veteran reported his hearing problem began in 1984.  He asserted he served in an artillery unit during service, and that he had been exposed to a significant amount of noise.  An audiometric test revealed the hearing threshold levels in decibels in the right ear were 20, 20, 15, and 15, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 20, 25, 15, 20, and 15.  Speech recognition was 100 percent in each ear.  

With respect to the claim for service connection for frostbite of the right great toe, the service treatment records disclose the Veteran complained of cold feet in February 1985.  He stated his feet were numb.  He related his feet were sore and felt tingling, like pins and needles.  It was noted that both great toes were tender when palpated, but there was no edema.  The assessment was cold weather injury.  Later that day, the assessment was chilblains (consistent with exposure).  A history of a cold injury was noted in March 1998.  On a report of medical history in June 1999, the Veteran related his right big toe had frostbite.  Chronic right foot pain, cold weather injury, was noted in the summary of defects on the retirement examination in June 1999.  

On VA examination in October 1999, the Veteran reported he suffered frostbite of the right great toe in 1981.  He stated the toe was frozen for a couple of days.  He asserted he lost the toenail at that time.  He claimed it is still very painful.  He described tingling and numbness, and that he had to press hard to have a sensation in the toe.  On examination, the great toe appeared normal and without deformity or evidence of past frostbite.  The toenail was perfect now.  The diagnosis was frostbite of the right great toe, no pathology.

As noted above, by rating action dated December 1999, the RO denied service connection for bilateral hearing loss, concluding essentially that there was no chronic disability shown post-service.  Service treatment and post service VA examination reports were considered at that time.  Subsequently, the August 2009 rating action denied service connection for frostbite of the right great toe, concluding new and material evidence had not been received.  

The evidence received since the December 1999, rating decision includes VA outpatient treatment records and the Veteran's testimony before the undersigned.  The Veteran testified he was in the artillery in service and has had difficulty hearing ever since.  The extensive outpatient treatment records, however, fail to show that the Veteran currently has a hearing loss.  In fact, the records do not show he has reported having any hearing problems.  

Similarly, with respect to the claim for service connection for frostbite of the right great toe, the Veteran testified in November 2010, that he noticed while in service that he had no feeling in the right great toe.  The VA outpatient treatment records are negative for complaints or findings pertaining to frostbite of the right great toe.

The issue before the Board is whether new and material evidence has been received to reopen the previously denied claims for service connection for bilateral hearing loss and frostbite of the right great toe.  While the Veteran's hearing testimony is new, it is not material.  It essentially restates contentions on file at the time of the prior denial.

The additional evidence fails to establish the Veteran currently has a bilateral hearing loss or frostbite of the right great toe that is related to service.  Thus, the element of the claim lacking substantiation in December 1999 remains lacking.  The Board further notes the Veteran's belief that he suffers from a bilateral hearing loss and frostbite of the right great toe, and that these disabilities are related to his service.  Although he is competent to state his symptoms, he is not, as a lay person, qualified to render a medical diagnosis or an opinion concerning medical causation on these matters.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Appeals for Veterans Claims (Court) noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  

Thus, the additional evidence does not raise a reasonable possibility that the Veteran a bilateral hearing loss or frostbite of the right great toe that is related to service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that the evidence is not new and material, and the claims for service connection for bilateral hearing loss and frostbite of the right great toe are not reopened.

	II.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

A.  Myopia

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

The service treatment records reveal the Veteran was seen in February 1981.  It was reported he had been struck in the right eye by a tree branch.  He complained of a foreign body sensation.  Visual acuity was 20/20 bilaterally.  The diagnosis was corneal abrasion.  The following month, visual acuity was 20/25 in the right eye and 20/20 in the left eye.  In August 1989, he related he woke up feeling as if there were something in his eye.  He complained of pain in the eye when blinking or turning the eye a certain way.  He denied any decrease in vision.  On examination, there was no swelling, redness or deformity.  There were no foreign objects or corneal abrasions.  Visual acuity was 20/20 in each eye.  In June 1999, the Veteran reported he had been having eye problems for a long time.  Visual acuity was 20/40 in the right eye, and 20/30 in the left eye.  Pinhole vision was 20/40 in the right eye, and 20/50 in the left eye.  It was stated his vision was very fluctuating.  Clinical examination was negative.  He was referred for a second opinion.  

The Veteran completed a report of medical history later in June 1999 in conjunction with the retirement examination.  He denied having any lack of vision in either eye.  A clinical evaluation of the eyes, pupils and ocular motility were normal on the retirement examination in June 1999, as was an ophthalmoscopic examination.  Near and distant vision were correctable to 20/20 in each eye.

The Veteran had no complaints referable to the eyes on the VA examination in October 1999.  An examination revealed the eyes were normal, and the pupils were equal and reactive to light.  A funduscopic examination without dilation appeared normal, but the Veteran had to be convinced to open his eyes during the examination of the fundi.  There was no diagnosis concerning the eyes.

During the hearing before the undersigned in November 2010, the Veteran asserted he began having problems with his eyes in service and was told they would get worse.  

The fact remains there is no current evidence of any disability of the eyes.  

The evidence fails to demonstrate that the Veteran currently has any vision problems.  Even if he does have myopia, service connection is not warranted inasmuch as it is not a disability for which compensation is not payable as a matter of law.  As the most probative evidence establishes the Veteran does not have an acquired eye disability that is related to service, the preponderance of the evidence is against the claim, and service connection is denied.

B.  Insomnia and sleep apnea

The evidence supporting the Veteran's claim consists of his statements.  When he testified at a hearing in November 2010, the Veteran asserted that during service, his then-wife had to wake him up because he had stopped breathing.  He claimed other people had complaints concerning his snoring in service.

The service treatment records are negative for complaints or findings pertaining to insomnia or sleep apnea.  On the report of medical history in June 1999, the Veteran denied having frequent trouble sleeping.  

VA outpatient treatment records show the Veteran underwent a sleep study in November 2006.  It was negative for obstructive sleep apnea.  

The fact remains that there is no current clinical evidence of any disability manifested by insomnia, and he has not been found to have sleep apnea.  In Brammer, 3 Vet. App. 223, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Accordingly, there is no basis on which service connection for insomnia or sleep apnea may be granted.

	III.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is also recognized that ratings may go up and down during an appeal period where there is a change in manifestations of the disorder during the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That has been taken into consideration in the determinations entered herein.

A 50 percent evaluation may be assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation may be assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  With characteristic prostrating attacks averaging one in 2 months over last several months, a 10 percent evaluation may be assigned.  With less frequent attacks, a noncompensable evaluation may be assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran asserts a compensable evaluation is warranted for headaches prior to March 9, 2010.  The Board notes the VA neurology examination in October 2008, shows the Veteran asserted he had three headaches per week, and that they lasted about one hour.  The headaches were described as sharp and throbbing, and were aggravated by light and stress.  He related the headaches had not changed in intensity, duration or frequency.  

The fact remains it was not until the VA examination conducted on March 10, 2010, that the Veteran asserted his headaches are prostrating.  Thus, there is no basis on which a compensable evaluation may be assigned prior to that date.  As noted above, the headaches must be prostrating in order to assign a compensable rating.  

Thus, the remaining issue is whether a higher rating is warranted from March 10, 2010.  At that examination, the Veteran again reported he had headaches about three times a week.  He stated most of the attacks were prostrating.  He added it took about three to five hours for the headache to go away.  He related that when he gets a headache, he lies down for a period and cannot do anything else.  Under these circumstances, and resolving the benefit of the doubt in the Veteran's favor, the Board finds that a 50 percent evaluation is warranted for his headaches, effective March 10, 2010.  This is the maximum rating assignable for headaches.  

The Board has also considered whether the Veteran's headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

	IV.  Other considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Since new and material evidence has not been received to reopen a claim for service connection for bilateral hearing loss or frostbite of the right great toe, the appeal is denied.

Service connection for myopia, and insomnia and sleep apnea is denied.

A compensable evaluation for headaches, prior to March 10, 2010, is denied.

A 50 percent evaluation for headaches, from March 10, 2010, is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.


REMAND

The Veteran asserts service connection is warranted for a lung disability and asthma.  The service treatment records disclose the Veteran reported in February 1989 that he had been coughing productively for seven months.  It was indicated he was a smoker.  An examination showed the lungs were clear to auscultation.  The lungs were abnormal on a retention examination in February 1994.  Bilateral inspiratory rales were noted.  The Veteran complained of sharp right anterior chest pain for 48 hours in March 1999.  The chest pain was associated with diaphoresis, but there was no shortness of breath.  The lungs were clear on examination.  The assessment was atypical chest pain.  He related he had pain or pressure in the chest and a chronic cough on a report of medical history in June 1999.  Clinical evaluations of the lungs and chest were normal, and a chest X-ray revealed calcified granulomas in both upper lungs, but no acute process was identified.  

It was concluded following a sleep study at a VA facility in November 2006 that the Veteran had upper airway resistance syndrome.  The Veteran was seen in July 2007 with a productive cough.  The assessments were bronchitis, history of asthma/chronic obstructive pulmonary disease, stable interstitial lung disease and history of pneumonia.  On VA hospitalization in October 2007, the diagnoses were acute bronchitis and interstitial lung disease.

The Veteran also argues service connection is warranted for hypertension.  The service treatment records show he reported a history of high blood pressure in June 1999.  Blood pressure was 154/70 in July 1999.  

The Veteran was examined by the VA in October 1999, while he was in service.  Blood pressure readings were 130/86 and 132/90.  When hospitalized by the VA for complaints of shortness of breath in July 2007, it was indicated he had hypertension.  

The Veteran has not been afforded a VA examination following service to evaluate any lung disease, asthma or hypertension.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for asthma, a lung disability, and hypertension following his discharge from service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

2.  Schedule a VA pulmonary examination to determine the nature and etiology of any asthma and any current lung disability that is found.  All necessary tests should be performed.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or more) that asthma or a current lung disability is related to the Veteran's in-service complaints.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Schedule a VA cardiovascular examination to determine the nature and etiology of the any hypertension.  All necessary tests should be performed.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or more) that hypertension, if present, is related to service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


